DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 filed 01/31/2021 are pending for examination.

Continuation
2.	This application filed 01/31/2021 is a continuation of 16073788, filed 07/29/2018 ,now U.S. Patent #10909613, 16073788 is a national stage entry of PCT/IB2017/050826 , International Filing Date: 02/14/2017, PCT/IB2017/050826 claims priority from Provisional Application 62295078, filed 02/14/2016 and from Provisional Application 62369772, filed 08/02/2016. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Drawings
3.	Figure 1, filed 01/31/2021, is not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
	Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims 18-20 do not fall within at least one of the four categories of patent eligible subject matter because it does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter), e.g., the claims 18-20 are directed to a graphical user interface which, under its broadest reasonable interpretation, is mere  software per se (see MPEP § 2106, subsection I). The GUI a mere software per se is inoperative unless the software is stored on a non-transitory computer medium and operated by a processor.
Examiner suggests the following amendment to claim 18 to overcome this rejection:

18. A graphical user interface operating on a mobile computer system for electronic commerce, the graphical user interface comprising.


5.	Subject Matter Eligibility: Claims 1-17 are patent eligible.
	Claims 1-11 are to a process comprising a series of steps, claims 12-17 to manufacture, which are statutory, per Step one of “2019 PEG”.
	With reference to claim 1, the limitations comprise: “providing the mobile computer system with a client electronic commerce application, wherein the client electronic commerce application accesses a data base of products; presenting a central image of a product in a central position of a display of the mobile computer system; presenting a first image of another product on the display to a first side of central position of the display; presenting a second image of another product on the display on the second side of central position of the display, the second side opposite the first side with respect to the central position; enabling scrolling forward and scrolling backward to view a previously determined list of products which is a subset of the database of products; wherein the forward scrolling is performed by moving the first image to the central position of the display, moving the central image to the second side and another image of a previous product on the list is presented on the first side of the central position; wherein the backward scrolling is performed by moving the central image to the first side, moving the second image to the central position of the display, and another image of a next product on the list is presented on the second side; and acquiring information with respect to the user and with respect to the product being presented in the central position”, when analyzed per Step 2A, prong 1, they do not recite limitations covering performance under “Mathematical Concepts” or “Mental Process” and/or “Certain Methods of Organizing Human Activity related to fundamental economic practices, or commercial legal interactions or managing personal behavior or relationships or interactions between people”. Accordingly, claim 1, per Step 2A, prong one, of “2019 PEG” does not recite abstract idea. The other independent claim 12 recites similar limitations as those of claim 1, and accordingly does not recite abstract idea. Accordingly, claim 1 with its dependent claims 2-11, and claim 12 with its dependent claims 13-17 are patent eligible.

Double Patenting
6.1.	Claim 9 , “The method of claim 1, further comprising: acquiring information with respect to the user and with respect to the product being presented in the central position”,  is  objected to under 37 CFR 1.75 as being a substantial duplicate of limitations recited in claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Examiner suggests that either claim 9 is canceled or amended.


6.2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-11 of U.S. Patent No. 10909613, hereinafter Patent ‘613. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 of the instant application are included in the claims 1 and 5 of the US Patent ‘613, see below underlined limitations of claim 1 of the instant application and limitations in italics of claims 1 and 5 of the Patent’613 for comparison: 

Claim 1 of the instant Application:
1. A method for electronic commerce, the method performable on a mobile computer system, the method comprising:
providing the mobile computer system with a client electronic commerce application, wherein the client electronic commerce application accesses a data base of products;
presenting a central image of a product in a central position of a display of the mobile computer system;
presenting a first image of another product on the display to a first side of central position of the display;
presenting a second image of another product on the display on the second side of central position of the display, the second side opposite the first side with respect to the central position;
enabling scrolling forward and scrolling backward to view a previously determined list of products which is a subset of the database of products;
wherein the forward scrolling is performed by moving the first image to the central position of the display, moving the central image to the second side and another image of a previous product on the list is presented on the first side of the central position;
wherein the backward scrolling is performed by moving the central image to the first side, moving the second image to the central position of the display, and another image of a next product on the list is presented on the second side; and
acquiring information with respect to the user and with respect to the product being presented in the central position.

	Claims 1 and 5 of Patent’613:
1. A method for electronic commerce, the method performable on a mobile computer system, the method comprising: providing the mobile computer system with a client electronic commerce application, wherein the client electronic commerce application accesses a data base of products; presenting a central image of a product in a central position of a display of the mobile computer system; presenting a first image of another product on the display to a first side of central position of the display; presenting a second image of another product on the display on the second side of central position of the display, the second side opposite the first side with respect to the central position; enabling scrolling forward and scrolling backward to view a previously determined list of products which is a subset of the database of products; wherein the forward scrolling is performed by moving the first image to the central position of the display, moving the central image to the second side and another image of a previous product on the list is presented on the first side of the central position; wherein the backward scrolling is performed by moving the central image to the first side, moving the second image to the central position of the display, and another image of a next product on the list is presented on the second side; presenting, in a region on the display around the central image, a commercial attribute associated with a product being presented in the central position of the display; and said presenting said commercial attribute on the display upon said forward or said backward scrolling without any additional action on the part of a user.
5. The method of claim 1, further comprising: acquiring information with respect to a user and with respect to the product being presented in the central position.

	The limitations of dependent claims 2-3, 4, 5, 6, 7, 8, , 9, 10, and 11 of the instant application are disclosed and not distinct from the limitations of claims 6, 2, 3, 1, 4, 1, 5, 7, and 8 of the Patent ‘613 respectively. 
The limitations of claims 12-16 of the instant application are similar to the limitations of claims 1-4 and 6 of the instant application. Accordingly, the limitations of claims 12-16 are similar and not distinct from the limitations of claims 1, and 5, 6, 2, and 1 of Patent ‘613 respectively , as discussed above, for claims 1-4 and 6 of the instant Application.
The limitations of claim 18 of the instant Application are similar to claim 1 of the instant Application except for the limitations, “ wherein a product image when presented in the central position is scaled to be significantly larger than a corresponding product image when presented on the first and second sides of the central position”, which are disclosed in claim 10 of the Patent ‘613: “10. The method of claim 1, further comprising: … while said forward or said backward scrolling toward the central position a side image selected from the group consisting of the first image and the second image, scaling up dimensions of the side image.;”. Accordingly, limitations of claim 18 of the instant Application are disclosed and not distinct from claims 1 and 10 of the Patent ‘613. The limitations of claims 19-20 of the instant Application are disclosed and not distinct from claim 6 of the Patent ‘613.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	7.1. Claims 1-- 5, 9, 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pasila et al.[US20150019341 A1]; hereinafter Pasila in view of in view of Dicker et al. [US20100191582], hereinafter Dicker; all cited in the parent Application 16073788, now US Patent 10909613.

Regarding claim 1, Pasila teaches a method performable on a mobile computer system, the method comprising:
providing the mobile computer system with a client application, wherein the client application accesses a data base of products [see Abstract, and paragraphs 0014, 0030-0034 [where the mobile device using a browser application are connected to Internet to download content on products and item from a web store 210  [see Figs 1-4] which, when give the broadest reasonable interpretation, can imply that the content for products is downloaded by accessing a database/server, see paragraphs 033- 0034 and Fig 2, which disclose that a Web store 210 or database is accessed for products which are “Wanted’];
presenting a central image of a product in a central position of a display of the mobile computer system; presenting a first image of another product on the display to a first side of central position of the display; presenting a second image of another product on the display on the second side of central position of the display, the second side opposite the first side with respect to the central position; enabling scrolling forward and scrolling backward to view a previously determined list of products which is a subset of the database of products; wherein the forward scrolling is performed by moving the first image to the central position of the display, moving the central image to the second side and another image of a previous product on the list is presented on the first side of the central position; and wherein the backward scrolling is performed by moving the central image to the first side, moving the second image to the central position of the display, and another image of a next product on the list is presented on the second side [See paragraph 0036 and paragraph 0040 and Fig.6, “ FIG. 6 shows an example of the user interface (UI) overlays on a web enabled wireless device (for example, an iPad.RTM.) in portrait mode during shopping. In the original view of the webpage on the device 600, tapping a corner of an image opens a second layer 601 and 603, covering the screen with a semi-transparent black layer 602. The product or products tagged in the image of the original view 600 appear highlighted in the overlay 601. The overlay shows key information about the “active” product such as product image, brand name, product name, price, and product description, and includes action buttons such as Buy Now. Item  603 is shown just below the "active" product and the other products tagged in the images from the original webpage 600 are shown as a continuously scrollable list. The user interface (Ul) overlays follow the layout shown in FIG. 5A such that the product information is shown on the upper part of the screen and product images are displayed in a horizontally scrollable list on the lower part of the screen. Tapping on an image in the list 603 will open the relevant details for that particular product in the product information area 601. These are some of many examples that can be used to describe the system and should not unduly limit the scope of the embodiments of the present application disclosed herein. One of ordinary skill in the art would recognize many variations, alternatives, and modifications of the embodiments disclosed herein.”. Fig 6 Shows three images of different products in three different positions, that is central position and two others including one left and one right which are scrollable either left or right so that the left image or right image can come into central position.].image the GUI presents highlighted and enlarged image with information on the product, see Fig.6 and paragraph 0040].
Pasila fails to disclose,  acquiring information with respect to the user and with respect to the product being presented in the central position. However, Dicker [see Dicker paragraph 0126, “  Another variation is to use the "distance" between two product viewing events as an additional indicator of product relatedness. For example, if a user views product A and then immediately views product B, this may be treated as a stronger indication that A and B are related than if the user merely viewed A and B during the same session. The distance may be measured using any appropriate parameter that can be recorded within a session record, such as time between product viewing events, number of page accesses between product viewing events, and/or number of other products viewed between product viewing events. Distance may also be incorporated into the purchase-based method of FIG. 3A.”,  and Figs 3A-3B], in the similar field of endeavor of using an interface for recommending items, teaches monitoring the user when he is presented with the items, timer intervals in viewing a product or changing his attention to another product. Therefore, in view of the teachings of Dicker, it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to have modified the system and method of Pasila as applied to claim 1 to have arrived at the claimed limitations acquiring information with respect to the user and with respect to the product being presented in the central position including information at least one of: total time a product is presented in the central position of the display and number of times a product is presented in the central position, so that the user’s viewing activity can be generated and stored to be used in recommending similar items by storing them in a table 60, see para 0129 and Fig. 3A. 

Regarding claims 2-3, the limitations, “ wherein said information is at least one of: total time a product is presented in the central position of the display and number of times a product is presented in the central position”, are already covered in the discussion of claim 1 in view of the combined teachings of Dicker with Pasila, see Dicker paras 0126, 0129 and Figs 3A and 3B.

Regarding claim 4, Pasila in view of Dicker further discloses that the method of claim 1, wherein the only product images presented at any instance of time are the first image, the central image and the second image [see Pasila Fig.6.where only product images presented at any instance of time are the first image, the central image and the second image].


Regarding claim 5, Pasila teaches that the scrolling forward and the scrolling backward are performed by the user by swiping the display forward and backward respectively [See paras 0036 and 0040 which disclose that the scrolling forward and backward can be done by swiping fingers left and right].

Regarding claim 9, the limitations, “ acquiring information with respect to the user and with respect to the product being presented in the central position”, are already covered and discussed for claim 1 above.

Regarding claim 10, Pasila, see paragraph 033, Fig.2, “FIG. 2 shows an example of interaction in the user interface (UI) overlays on the screen 200. The middle area 202 includes image, text and other information such as pricing related to a product. The overlay area has button 204 for adding the item to a shopping cart for purchase, for example, from a web store 210. Purchasing can be done immediately using a "one click" approach,”, teaches presenting an add-on-shopping —icon in the form of a button 204 to add an item in the shopping cart for the item displayed in the central position and therefore reads on the limitations presenting an add-to-shopping-cart icon on the display to increment a quantity in the shopping cart of the product being currently presented in the central position.

Regarding claims 12-15, their limitations are similar to the limitations of claims 1-4. Accordingly, claims 12-15 are analyzed and rejected under 35 U.S.C. 103 as being unpatentable over Pasila in view of in view of Dicker based on same rationale as established for claims 1-4 above.

7.2. Claims 6, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pasila in view of Dicker in view of Dumouchel et al. [US 20170186068 A1], hereinafter Dumouchel. 

Regarding claim 6, Pasila in view of Dicker teaches and renders obvious all the limitations of claim 1, as analyzed above including presenting, on the display a product in the central position of the display, but fails to disclose presenting attributes associated with the displayed product. In a similar field of endeavor of displaying attributes for a presented product image on a screen of portable device,  Dumouchel teaches presenting attributes associated with a product displayed [see paras 0050-0054 and Fig 4.].  Dumouchel discloses displaying images of products [see Fig.4] wherein those images can be scrolled forward and backward displaying different products and when one of the images is selected the system displays attributes such as nutrients and ingredients , wherein the nutrient tab displays attributes such as calories, carbohydrates, saturated fat, sugar, and protein per serving. The claim limitations related to attributes , under their reasonable broadest reasonable interpretation, as recited, can include any subject matter related to the displayed product such as disclosed in Dumouchel for a product. Therefore, in view of Dumouchel it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to have modified Pasila in view of Dicker as applied to claim 1 to incorporate the concept of presenting attributes corresponding to a product displayed in the central position because displaying the attributes results in providing additional information of the product for the user to obtain more information on the product to decide of selecting or buying it.

Regarding claim 8, the limitations that the method of claim 6, further comprising said presenting said attributes on the display upon said forward or said backward scrolling without any additional action on the part of a user are already covered in the discussion for claim 6 wherein the product images are beings scrolled and the attributes for a selected product image are shown by the system on its own.

Regarding claim 16, its limitations are similar to those of claim 6, Accordingly, claim 16 is analyzed and rejected as being unpatentable over Pasila/Dicker in view of Dumouchel on the same basis as established for claim 6 above. 

7.3. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pasila in view of Dicker  in view of Dumouchel in view of Lazaro [US20150012381 A1], cited in the parent Application 16073788, now US Patent 10909613.

 Regarding claim 7, Pasila in view of Dicker in view of Dumouchel discloses and renders obvious all the limitations of claims 1 and 6, as analyzed above but fail to disclose : registering a user with the server application; inputting by the user a profile including a plurality of user criteria selected by the user to characterize properties of products according to the user's purchasing preferences; inputting by the user an identifier of a third party registered with the server application, the third party having previously input third party criteria which characterize properties of products according to the third party's purchasing preferences; and said presenting said attributes on the display responsive to both the user criteria and the third party criteria. However, Lazaro, in the same field of endeavor of displaying products for shopping on a web page allowing a user to scroll the items forward and backward, teaches : registering a user with the server application [see paragraph 044], inputting by the user a profile including a plurality of user criteria selected by the user to characterize properties of products according to the user's purchasing preferences; inputting by the user an identifier of a third party registered with the server application, the third party having previously input third party criteria which characterize properties of products according to the third party's purchasing preferences; and said presenting said attributes on the display responsive to both the user criteria and the third party criteria [see paragraphs 044, 0057, 0081, 0134 and Figs 3, 8-10 which teach allowing the user to put his details and preferences as a part of shopping list including his other family member's preferences and requirements [correspond to identifiers of third party registered with the server and using their preferences to be included in his shopping list and the same are displayed on the GUI along with product attributes [see Fig.10]. Therefore, in view of the teachings of Lazaro, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the system and method of Pasila in view of Dicker in view of Dumouchel applied to claim 6, to incorporate the limitations comprising registering a user with the server application, inputting by the user a profile including a plurality of user criteria selected by the user to characterize properties of products according to the user's purchasing preferences, inputting by the user an identifier of a third party registered with the server application, the third party having previously input third party criteria which characterize properties of products according to the third party's purchasing preferences, and said presenting said attributes on the display responsive to both the user criteria and the third party criteria, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

7.4. Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pasila/Dicker in view of Woycik et al. [USRE 46,731 E], hereinafter Woycik, cited in the parent Application 16073788, now US Patent 10909613.

Regarding claim 11,  Pasila in view of Dicker teaches and renders the limitations of claims  1 and 19, as analyzed above, including presenting an add-to-shopping-cart icon on the display to increment the quantity in the shopping cart of the product being currently presented in the central position, but fails to disclose superimposing the number over the image of the product being currently presented in the central position, and during the forward and the backward scrolling maintaining the superimposition of the number over the image of the product. Displaying the selected quantity of a product in a product browsing interface is well known and Woycik teaches these limitations [See Woycik [col.25, line 56—col.26, line 12 and Fig.33. “ ..... another type of Quantity button shown in FIG. 33 can be used as a part of the initial ordering process. This type of button is again useful for concessions ordering, but can be used in other applications as well. As shown, the button includes overlay sub-buttons that are initially hidden when the item has not been selected (button 700). Then, if the button is pressed to select the item, the center of the button has an at least partially transparent number count overlaid on the button (button 702)--initially, this count is "1" as shown. Less/More overlay buttons 704 and 706, respectively, that include a minus sign for less and a plus sign for more are provided on either side of the number count. The user can increase the quantity to be ordered by pressing the More sub-button 706 which then updates the number count, as shown at button 710. Alternatively, the user can decrease the quantity by pressing the less button 704. In the example shown in FIG. 33, pressing the less button 704 when the quantity is "1" removes the item entirely from the order, and the overlaid sub-buttons and number count are removed at button 712”.]. Therefore, in view of the teachings of Woycik, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the system and method of Pasila in view of Dicker as applied to claims 1 and 10 to incorporate the feature of superimposing the number over the image of the product being currently presented in the central position, and during the forward and the backward scrolling maintaining the superimposition of the number over the image of the product, so that , as shown in Woycik, the quantity of a displayed product can be increased or decreased and the quantity is displayed on the image of the product and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17, its limitations are similar to those of claim 11. Accordingly, claim 17 is analyzed and rejected as being unpatentable over Pasila/Dicker in view of Woycik on the same basis as established for claim 11 above. 

7.5. Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasila/Dicker in view of Beaton [US20100153831 A1, cited in the parent Application 16073788, now US Patent 10909613.

Regarding claim 18, the limitations, “ A graphical user interface for electronic commerce, the graphical user interface comprising: a central image of a product in a central position of a display of the mobile computer system, the second side opposite the first side with respect to the central position; a first image of another product on the display to a first side of central position of the display; a second image of another product on the display on the second side of central position of the display; wherein scrolling forward and scrolling backward view a list of products which is a subset of the database of products; and wherein the forward scrolling is performed by moving the first image to the central position of the display, moving the central image to the second side and another image of a previous product on the list is presented on the first side of the central position; wherein the backward scrolling is performed by moving the central image to the first side, moving the second image to the central position of the display, and another image of a next product on the list is presented on the second side; and wherein information is acquired with respect to the user and with respect to the product being presented in the central position”, are similar to the limitations of claim 1 and therefore are unpatentable as being obvious over the combined teachings of Pasila and Dicker based on same rationale established for claim 1. Combined teachings of Pasila/Dicker fail to disclose that wherein a product image when presented in the central position is scaled to be significantly larger than a corresponding product image when presented on the first and second sides of the central position. In the same field of endeavor, Beaton teaches, see paragraph 0111 and Fig.9, these missing limitations that is on scrolling forward or backward the central image toward either of the first side or the second side scaling down dimensions of the central image, and on forward or said backward scrolling toward the central position a side image selected from the group consisting of the first image and the second image, scaling up dimensions of the side image. If Image 270 is moved from either sides to center position it is displayed in scaled up dimensions and if this image 270 is either moved forward or backward it is displayed in scaled sown dimensions. Therefore, in view of the teachings of Beaton it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Pasila in view of Dicker as applied to claim 18 to incorporate the feature that when a product image presented in the central position is scaled to be significantly larger than a corresponding product image when presented on the first and second sides of the central position, because it enables the viewer to see the product in central position in enlarged and highlighted state and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Regarding claims 19-20, their limitations are similar to the limitations of claims 2-3. Accordingly, limitations of  claims 19-20 are obvious and unpatentable over the combined teachings of Pasila in view of Dicker as established for claims 1-2 above.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(i)	Lee et al [US 20160196035 A1; see para 0003] discloses systems and methods relate to an image display apparatus and an image display method, wherein attributes of a highlighted item and items adjacent to the highlighted item in an item list including a plurality of items may be changed and displayed.
(ii) 	Jain [US20170185251 A1; see paras 0113, cited in the parent Application 16073788, now US Patent 10909613] discloses personalizing the display sizes and/or display positions of the selected images to a particular user or user device. A larger display size or more prominent display position in the personalized visual display (e.g., top, middle, etc.) may be assigned to product images corresponding to products that are estimated to be more relevant or more appealing to the particular user to whom the personalized visual display will be presented and Step 606 may include using product rankings and/or relevancy scores (e.g., rankings or scores which may have been assigned in step 604) to determine which of the plurality of product images and supplemental items to feature most prominently.
(iii) 	Benaiah [US 20150186950 A1; para 0073, and Fig.9, cited in the parent Application 16073788, now US Patent 10909613] discloses creating a GUI 900 in a visually organized manner that uses a consumer vector, a social vector, and a promotion vector to adjust visual attributes (e.g., the size, opacity, display location, placing a border around an image, etc.) of items presented in GUI 900. The server 1241 can generate the GUI 900 to brightly display a larger version of an image of item in a prominent location (e.g., nearer to a center of a display screen), and conversely, for item having lower consumer, social, and promotion scores, the server 1241 may generate the GUI 100 transparently displaying a smaller version of an image of the item in a less prominent location (e.g., toward an edge of a display screen). 
(iv)	JP 2013235478 A [see Abstract] discloses a merchandise information holding unit 64 of a user terminal 14 storing and displaying mages and attribute information of each of a plurality of merchandise items that are published on a paper medium. An order processing unit 82 transmits order information of a merchandise item that matches with the images taken by the camera unit 58 to a marketing support device 12 on the basis of the attribute information of the merchandise item.
(v) 	Article, “rezon8living.com, the Address of Today's Ultimate, On-Line Contemporary Furniture Store; L.A.'s hottest source for contemporary, high fashion furniture, lighting, home accessories and more goes online”; Publication info: PR Newswire [New York] 06 June 2007, retrieved  from Dialog on 08/31/2022. This article discloses providing online shopping comprising clicking on desired item resulting in a  photo image of the item on the screen along with product highlights including pricing and options to view more photo images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/            Primary Examiner, Art Unit 3625